AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November |, 1987)
JOSE EDUARDO ROJO-LOYA (1) Case Nuinber: 19CR7186-CAB

GREGORY D. OBENAUER

Defendant’s Attommey
REGISTRATION NO. 41150013

CT] -
THE DEFENDANT:
C$ admitted guilt to violation of allegation(s) No.

 

after plea/conviction in related

 

 

 

 

was found guilty in violation of allegation(s) No. , case no. 19CR3929-CAB.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
Allegation Number oo Nature of Violation F | [ F DY
] nv35, Illegal entry into the United States
FEB 2 4 2029

 

 

CuERK v5 OSTRICT CO
Be UTHERN BSPRICT GFE IFORNIA
(Poerury

 

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

February 212020

Date 7 Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
: |

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE EDUARDO ROJO-LOYA (1) ; Judgment - Page 2. of 2
CASE NUMBER: 19CR7186-CAB ;
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

TWO (2) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE, FOR A TOTAL OF TWO (2)
MONTHS CONSECUTIVE TO THE SENTENCED IMPOSED IN RELATED CASE NO, 19CR3929-CAB,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OE]

The defendant is remanded to the custody of the United States Marshal.

Cl The defendant shall surrender to the United States Marshal for this district:
C1 at A.M. on

 

 

~ CO as notified by the United States Marshal.

qq The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
L] onor before
C1 as notified by the United States Marshal.

LI. as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
T have executed this judgment as follows: |
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

i

19CR7186-CAB
